Citation Nr: 0706054	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for peripheral 
neuropathy, including that of the arms and legs.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a chronic skin 
fungus.

5.  Entitlement to service connection for left knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and DC


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefits on appeal.  

In March 2006, the veteran testified at a Board hearing 
before the undersigned.  A transcript is of record.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.

2. Peripheral neuropathy, including that of the arms and 
legs, is not shown by competent medical evidence to be 
related to service, including as a result of exposure to 
Agent Orange.

3.  An eye disability is not shown by competent medical 
evidence to have a nexus to service.

4.  A skin condition, claimed as a chronic skin fungus, is 
not shown by competent medical evidence to be related to 
service, including as a result of exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active military service, and a sensorineural 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Peripheral neuropathy, including that of the arms and 
legs, was not incurred in or aggravated by active military 
service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

3.  An eye condition was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  A chronic skin fungus was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in January 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The claim was 
readjudicated in an October 2005 supplemental statement of 
the case.  March 2006 correspondence provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.   

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.



Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as sensorineural hearing 
loss and neuropathy are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  The term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.   Id.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
skin disorder and peripheral neuropathy by presenting 
evidence which shows that it was at least as likely as not 
that the diseases were caused by in-service exposure to Agent 
Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d).

Background and Analysis

I.  Hearing Loss

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The service medical records are silent for any complaints, 
treatment, or diagnosis of hearing loss.  

The veteran underwent a VA audiological examination in 
February 2004.  He reported serving as an aircraft mechanic 
in-service and often repairing planes while the engine was 
running.  After service, the veteran reported working 
pipeline and dam construction in addition to farming.  At the 
examination audiometric findings were consistent with a 
hearing loss as VA defines that term under 38 C.F.R. § 3.385, 
and the appellant was diagnosed with a bilateral mild, 
dropping to a severe, high frequency sensorineural hearing 
loss.  The examiner opined, however, that it was likely that 
the veteran's hearing loss was due to further noise exposure 
and age following discharge from the military.

In this case, there is no competent evidence linking hearing 
loss to service.  Moreover, presumptive service connection is 
not warranted because there is no competent evidence of a 
compensably disabling sensorineural hearing loss within the 
first post-service year.  Indeed, hearing loss for VA 
purposes was not clinically demonstrated prior to 2004.  
Hence, at best, the evidence shows a considerable length of 
time between the veteran's separation from service and his 
initial diagnosis of hearing loss.  Given the length of time 
between the veteran's separation from active duty and the 
diagnosis of hearing loss, almost 33 years after service, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

Finally, the Board considered the appellant's own assertion 
that he has hearing loss due to his active duty service.  The 
veteran, however, as a lay person is not competent to offer 
an opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the claim is denied.

II.  Entitlement to service connection for peripheral 
neuropathy, including that of the arms and legs.

Because the veteran served in Vietnam he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.  After reviewing the record, however, the 
preponderance of the evidence is shown to be against finding 
that  peripheral neuropathy is related to his military 
service, to include due to any in-service herbicide exposure. 

The service medical records indicated no complaints, 
treatment, or diagnosis of  peripheral neuropathy, including 
that of the arms and legs.

In November 1998, Dr. DWC reported that the veteran was being 
treated by another physician for alcohol related peripheral 
neuropathy.  

Additionally, the veteran was seen in September 1998 for a 
neurological examination by Dr. PCG, who diagnosed the 
veteran with idiopathic sensory neuropathy.  

At his March 2006 hearing, the veteran reported that his arm 
and leg would become numb and that he had reported this in 
approximately 1998.  The veteran contended that his 
neuropathy was related to exposure to Agent Orange while 
serving in Vietnam.  

A review of the record indicates the veteran served in 
Vietnam; however, the veteran has not been diagnosed with any 
disability, which may be presumed to be the result of Agent 
Orange exposure under the provisions of 38 U.S.C.A. § 3.309.  
The evidence of record is against finding that the veteran 
was ever diagnosed with any one of the diseases subject to 
presumptive service connection as listed in the regulations.  
None of the examinations, either through VA or private 
physicians, have diagnosed the veteran's peripheral 
neuropathy as connected to herbicide exposure.  Indeed, one 
physician noted that the veteran's peripheral neuropathy was 
alcohol related.

While acute and subacute peripheral neuropathy warrant 
presumptive service connection on the basis of exposure to 
Agent Orange during service. 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), note 2 of section 3.309(e) states that the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Thus, although the veteran may have 
been exposed to herbicides during his period of service in 
Vietnam, such exposure, absent compensably disabling symptoms 
as required by § 3.309, is insufficient to presume that his 
diagnosed peripheral neuropathy was incurred as a result of 
his service.  38 C.F.R. § 3.307(a). 

While the veteran is not prohibited from presenting medical 
evidence establishing a nexus between his herbicide exposure 
and his alleged disability, the preponderance of the evidence 
is against finding that he has done so.  Combee.  As such, 
service connection must be denied.

III.  Entitlement to service connection for an eye disorder.

Service medical records are negative for complaints, 
treatment, or diagnosis of an eye condition. On his 
separation examination, the veteran's visual acuity was 20/20 
bilaterally. Clinical evaluation of the eyes, to include 
field of vision and intraocular tension, revealed normal 
findings.

After reviewing the evidence of record the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for an eye disability. 

In an August 1993 examination by Dr. DP, the veteran reported 
that he was sprayed in the face with mace.   He was diagnosed 
with decreased visual acuity in each eye. Additionally, in 
September 1994, the veteran was stung by a bee in the right 
eye. In January 1995, the examiner reported the veteran had 
no change in his visual acuity and his visual field was 
similar to a prior test, with very low reliability.

At a March 2006 Board hearing, the veteran testified that 
until he failed an eye examination in 1988 or 1989 to renew 
his commercial driver's license, he did not know he had a 
problem with his peripheral vision.

The records do not indicate that veteran has a currently 
diagnosed eye disability, to include a peripheral vision 
condition.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.

Moreover, even assuming that the veteran currently has an eye 
disorder, there is no competent evidence linking such a 
disorder to service.  In the absence of competent evidence 
providing such a link, the claim must be denied.

IV.  Entitlement to service connection for a chronic skin 
fungus.

The service medical records are silent for any complaints, 
treatment, or diagnosis of a skin disorder to include a skin 
fungus.

In January 2004, the veteran reported to a VA examiner that 
he had patches of skin hyperpigmentation on his right inner 
thigh.  The veteran stated that the biggest patch occurred 
when he was in Vietnam and the second one appeared years ago 
and the tiny third one was just a few weeks old.  The 
examiner diagnosed that veteran with a patch of skin color 
change and opined it looked more like bruises.  The veteran 
was prescribed antifungal and steroid cream to try as he 
wished.  

The veteran does not have a diagnosis of a chronic skin 
fungus.

In this case the service medical records are devoid of any 
pertinent complaint or finding.  While there arguably is 
evidence of a postservice skin disorder, there is no 
competent evidence linking any current skin disorder to 
service.  As such, there is no basis upon which to grant 
service connection.   38 U.S.C.A. § 1110.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER
 
Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for peripheral neuropathy, 
including that of the arms and legs is denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for a chronic skin fungus 
is denied.


REMAND
 
The service medical records reflect that the veteran's lower 
extremities were clinically evaluated as normal at an August 
1966 preinduction examination.  The service medical records 
also show that while in basic training and in Vietnam the 
veteran reportedly bumped his knee.  This caused pain, and 
the giving way of the knee which increased over time.  The 
veteran was evacuated from Vietnam, and diagnosed with a left 
bipartite patella.  
 
The veteran was seen for a medical board in 1968 which 
diagnosed knee pain of unknown etiology, possible 
chondromalacia, with a psychosomatic overlay.  A formal 
December 1968 medical board diagnosed a congenital bipartite 
patella, which existed prior to service and was not 
permanently aggravated by service.  
 
Significantly, however, when the veteran was seen for a 
January 1971 orthopedic examination shortly before discharge 
he was diagnosed, in part, with chondromalacia of the left 
patella, aggravated over the prior four years.
 
Given the January 1971 inservice orthopedic finding, 
and given the fact that the veteran has not been afforded a 
VA examination to determine whether any current left knee 
disorder is related to the inservice finding of service 
aggravated chondromalacia, the Board finds that further 
development is in order.
 
Therefore, this case is REMANDED for the following action:
 
1.  The RO should contact the veteran and 
request that he identify any medical 
records which pertain to postservice 
treatment for left knee chondromalacia.  
All attempts to secure any identified 
records must be documented in the claims 
file.
 
2.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
to determine the nature of any left knee 
chondromalacia.  If chondromalacia is not 
present the examiner must so state.  The 
claims folder must be provided to the 
examiner.  Following the examination the 
examiner must opine whether he/she 
believes that it is at least as likely as 
not that the veteran suffers from chronic 
chondromalacia due to service.  If not, 
the examiner should distinguish any 
diagnosis offered from that made in 1971.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

5.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


